                         Case 2:17-cv-01484-JCM-VCF Document 37 Filed 12/28/18 Page 1 of 2




                     1   Elayna J. Youchah
                         Nevada State Bar No. 5837
                     2   Lisa A. McClane
                         Nevada State Bar No. 10139
                     3   JACKSON LEWIS P.C.
                         3800 Howard Hughes Pkwy, Suite 600
                     4   Las Vegas, Nevada 89169
                         Tel: (702) 921-2460
                     5   Fax: (702) 921-2461
                         elayna.youchah@jacksonlewis.com
                     6   lisa.mcclane@jacksonlewis.com

                     7   Attorney for Defendant
                         Aria Resort & Casino, LLC
                     8
                     9                                 UNITED STATES DISTRICT COURT

                10                                            DISTRICT OF NEVADA

                11        PATRICIA A. WILLIAMS,                                Case No. 2:17-cv-01484-JCM-VCF

                12                       Plaintiff,

                13               vs.                                             STIPULATION AND ORDER TO
                                                                                 EXTEND BRIEFING SCHEDULE OF
                14        ARIA RESORT & CASINO HOLDINGS,                         DEFENDANT’S MOTION FOR
                          LLC, a Nevada limited liability company; and           SUMMARY JUDGMENT
                15        ARIA RESORT & CASINO, LLC, a Nevada
                          limited liability company,                             (First Request)
                16
                                         Defendants.
                17
                18              The undersigned parties, by and through their respective counsel of record, stipulate and

                19       agree to extend the briefing schedule related to Defendant’s Motion for Summary Judgment (ECF

                20       No. 34). The parties agree that Plaintiff shall have up to and including January 7, 2019, to file her

                21       response in Opposition to Defendant’s Motion for Summary Judgment and Defendant shall have

                22       up to and including January 25, 2019, to file its reply brief.

                23              As the Court knows, Defendant filed an Errata to Defendant’s Motion for Summary

                24       Judgment on December 7, 2018 (ECF No. 35). Due to the impending holiday and as a courtesy to

                25       Plaintiff, the parties have agreed to a one-week extension for Plaintiff to file her responsive brief.

                26       Defendant also discussed with Plaintiff that Defense Counsel, Elayna J. Youchah, will be out of the

                27       office and traveling for several days to New York to be with her sister who is having surgery. This

                28       is the basis for requesting an extension to file the Reply.

Jackson Lewis P.C.
    Las Vegas
                         Case 2:17-cv-01484-JCM-VCF Document 37 Filed 12/28/18 Page 2 of 2




                     1          For the above stated reason, the parties agree that Plaintiff shall have up to and including

                     2   January 7, 2019 to file her response in Opposition to Defendant’s Motion for Summary Judgment

                     3   and Defendant shall have up to and including January 25, 2019, to file its reply brief.

                     4          This stipulation and order is sought in good faith and not for the purpose of delay. There

                     5   has been no prior request for extension.

                     6          Dated this 28th day of December, 2018.

                     7   LAW OFFICES OF ROBERT P. SPRETNAK                    JACKSON LEWIS P.C.

                     8
                     9          /s/ Robert P. Spretnak                               /s/ Elayna J. Youchah
                         Robert P. Spretnak, Bar No. 5135                     Elayna J. Youchah, Bar No. 5837
                10       8275 S. Eastern Avenue, Suite 200                    Lisa A. McClane, Bar No. 10139
                         Las Vegas, Nevada 89123                              3800 Howard Hughes Parkway, Suite 060
                11                                                            Las Vegas, Nevada 89169
                         Attorneys for Plaintiff
                12       Patricia A. Williams                                 Attorneys for Defendant
                                                                              Aria Resort & Casino
                13
                14                                             ORDER

                15                                             IT IS SO ORDERED.

                16
                17
                                                              United States
                                                              UNITED        District/Magistrate
                                                                       STATES     DISTRICT JUDGEJudge
                18
                                                              Dated: December 28, 2018
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
Jackson Lewis P.C.
                                                                          2
    Las Vegas
